   Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 1 of 23 PageID #:1131




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COLLEEN M.,                               )
                                          )
              Plaintiff,                  )
                                          )
             v.                           )   No. 19 C 1287
                                          )
ANDREW M. SAUL,                           )   Magistrate Judge Finnegan
Commissioner of Social Security,          )
                                          )
              Defendant.                  )

                                          ORDER

       Plaintiff Colleen M. seeks to overturn the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“SSA”). (Doc. 1). The parties consented

to the jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c),

and the case was reassigned to this Court. (Docs. 5, 7). Plaintiff filed a brief arguing that

the Commissioner’s decision should be reversed or the case remanded, and the

Commissioner filed a response brief in opposition. (Docs. 11, 18). After careful review

of the record and the parties’ respective arguments, the Court affirms the Commissioner’s

decision.

                                     BACKGROUND

       Plaintiff applied for DIB on September 10, 2015, alleging disability since April 24,

2012 due to bipolar disorder, chronic obstructive pulmonary disease (“COPD”), arthritis,

major depressive disorder, and major anxiety. (R. 80-81, 84, 95-96, 204-05, 226, 231-

32, 274, 296). Born in 1964, Plaintiff was 47 years old at the time of the alleged onset

date (R. 204, 226, 274, 296), making her a younger person (under age 50). 20 C.F.R. §
   Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 2 of 23 PageID #:1132




404.1563(c). Plaintiff subsequently changed age category (R. 120, 126) to that of a

person closely approaching advanced age (age 50-54). 20 C.F.R. § 404.1563(d). Her

date last insured was December 31, 2017. (R. 80, 95, 226, 274, 296).

       The Social Security Administration denied Plaintiff’s applications initially on

December 10, 2015 and on reconsideration on March 21, 2016. (R. 93, 110, 136-38,

141-43). Plaintiff then requested a hearing, which was later held before Administrative

Law Judge (“ALJ”) Jessica Inouye on July 10, 2017, where Plaintiff was represented by

counsel. (R. 13-79, 144-45). Both Plaintiff and Vocational Expert (“VE”) James Radke

testified at the hearing. (R. 13, 18-65, 70-79).

       The ALJ denied Plaintiff’s claims in a decision dated February 1, 2018. (R. 115-

28). The ALJ found that Plaintiff’s degenerative disc disease of the cervical spine, arthritis

in the thumb metacarpal joint, bilateral carpal tunnel syndrome, asthma, COPD,

depression, anxiety, panic disorder, posttraumatic stress disorder (“PTSD”), and

marijuana dependence with cannabis induced anxiety and mood disorder are severe

impairments, but they do not meet or equal any of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (R. 117-19). The ALJ concluded that Plaintiff retains

the residual functional capacity (“RFC”) to perform less than the full range of light work as

follows: lift and carry up to ten pounds frequently and 20 pounds occasionally; push and

pull up to ten pounds frequently; sit, stand, and walk up to six hours; occasionally climb

ramps and stairs; never climb ladders, ropes, and scaffolds; frequently stoop, kneel,

crouch, and crawl; frequently use the bilateral upper extremities and hands and engage

in gross and fine manipulation, meaning handling, fingering, and feeling; avoid

concentrated exposure to pulmonary irritants; learn, understand, remember, and carry



                                              2
     Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 3 of 23 PageID #:1133




out simple, routine work tasks and sustain them in two-hour increments throughout the

work day; not engage in teamwork or tandem tasks; and tolerate occasional brief and

superficial interaction with coworkers and the general public. (R. 119).

        The ALJ accepted the VE’s testimony that a person with Plaintiff’s background and

RFC could perform jobs that existed in significant numbers in the national economy, such

as Mail Clerk, Cleaner, and Cafeteria Attendant. (R. 71-72, 127). As a result, the ALJ

found that Plaintiff was not disabled from her April 24, 2012 alleged onset date through

the date of the decision. (R. 115, 127). The Appeals Council denied Plaintiff’s request

for review on December 18, 2018 (R. 1-6), rendering the ALJ’s February 2018 decision

the final decision of the Commissioner reviewable by this Court. Shauger v. Astrue, 675

F.3d 690, 695 (7th Cir. 2012).

        In support of her request for reversal or remand, Plaintiff argues that the ALJ erred

in: (1) determining the mental RFC; (2) determining the physical RFC as to frequently

using both arms and hands; (3) evaluating the opinion evidence; and (4) assessing the

subjective symptom allegations. For reasons discussed below, the Court finds that the

ALJ’s decision is supported by substantial evidence.

                                       DISCUSSION

I.      Governing Standards

        A.     Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by 42 U.S.C. §

405(g) of the SSA. In reviewing this decision, the court may not engage in its own analysis

of whether Plaintiff is severely impaired as defined by the applicable regulations. Young

v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may it “‘displace the ALJ’s judgment



                                              3
   Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 4 of 23 PageID #:1134




by reconsidering facts or evidence or making credibility determinations.’” Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting Skinner v. Astrue, 478 F.3d 836, 841

(7th Cir. 2007)). The court “will reverse an ALJ’s determination only when it is not

supported by substantial evidence, meaning ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Pepper v. Colvin, 712 F.3d

351, 361-62 (7th Cir. 2013) (quoting McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir.

2011)).

       In making its determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and

quotation marks omitted)).     Where the Commissioner’s decision “‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is required.”

Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v.

Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).

       B.     Five-Step Inquiry

       To recover disability benefits under the SSA, a claimant must establish that he is

disabled within the meaning of the SSA. Snedden v. Colvin, No. 14 C 9038, 2016 WL

792301, at *6 (N.D. Ill. Feb. 29, 2016). A claimant is disabled if he is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can



                                             4
      Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 5 of 23 PageID #:1135




be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). In determining whether a claimant suffers from a disability, an ALJ must

conduct a standard five-step inquiry, which involves analyzing: “(1) whether the claimant

is currently employed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling; (4)

if the claimant does not have a conclusively disabling impairment, whether he can perform

his past relevant work; and (5) whether the claimant is capable of performing any work in

the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (citing 20

C.F.R. § 404.1520). If the claimant meets his burden of proof at steps one through four,

the burden shifts to the Commissioner at step five. Moore v. Astrue, 851 F. Supp. 2d

1131, 1139-40 (N.D. Ill. 2012).

II.      Analysis

         A.    Mental RFC

         Plaintiff argues that the case must be reversed or remanded because the ALJ

erred in determining that she retains the mental RFC to: learn, understand, remember,

and carry out simple, routine work tasks and sustain them in two-hour increments

throughout the work day; not engage in teamwork or tandem tasks; and tolerate

occasional brief and superficial interaction with coworkers and the general public. (R.

119).     A claimant’s RFC is the maximum work that she can perform despite any

limitations.   See 20 C.F.R. § 404.1545(a)(1); SSR 96-8p, 1996 WL 374184, at *2.

“Although the responsibility for the RFC assessment belongs to the ALJ, not a physician,

an ALJ cannot construct his own RFC finding without a proper medical ground and must




                                           5
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 6 of 23 PageID #:1136




explain how he has reached his conclusions.” Amey v. Astrue, No. 09 C 2712, 2012 WL

366522, at *13 (N.D. Ill. Feb. 2, 2012).

       Plaintiff asserts that the mental RFC “does not properly accommodate her non-

exertional limitations.” (Doc. 11, at 8, 11). She first challenges the ALJ’s underlying

determination that she has no more than mild or moderate limitation in each area of

mental functioning. (Id. at 9-10). Specifically, the ALJ found that Plaintiff has: mild

limitation of concentration, persistence, or pace; moderate limitation in interacting with

others; mild limitation as to understanding, remembering, or applying information; and

moderate limitation in adapting or managing oneself. (R. 118). Plaintiff objects that the

evidence supports greater restrictions in all areas. 1

       With regard to the finding of mild limitation of concentration, persistence, or pace,

the ALJ recognized Plaintiff’s claimed difficulties focusing, following instructions, and

concentrating, but relied on her “typically” normal attention and concentration as well as

the absence of evidence of distractibility. (R. 118, 120). Plaintiff claims that the following

medical records contradict this finding: (1) on mental status examinations from August to

October 2015, psychiatrist Ok Ro Hong, M.D. noted that Plaintiff presented with poor

concentration, insight, and judgment, as well as anxious and sad mood, and he assigned

her a Global Assessment of Functioning (“GAF”) score of 50, connoting serious




1        Though Plaintiff appears to frame this as a step 3 Listing argument, she also states that
she “does not necessarily argue that she should have been found disabled” at step 3, contending
instead that “the ALJ’s reliance upon false equivalencies at this juncture provided the shaky and
untenable foundation for her mental RFC assessment.” (Doc. 11, at 9). The Court finds no error
in the ALJ’s conclusion that Plaintiff is not presumptively disabled at step 3, and Plaintiff has
waived any argument to that effect. See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016) (“ .
. . ‘perfunctory and undeveloped arguments, and arguments that are unsupported by pertinent
authority, are waived . . . . ’”) (quotation omitted).

                                                6
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 7 of 23 PageID #:1137




symptoms; 2 and (2) when Plaintiff was hospitalized with major depressive order for four

days in early January 2016, a mental status examination noted hyperactive psychomotor

activity and impaired insight/judgment. (Doc. 11, at 9-10; R. 397-98, 400, 470, 661, 666).

       To begin, Plaintiff incorrectly states that the January 2016 examination indicated

reduced attention and concentration (Doc. 11, at 10), but the record actually stated

“attentive” attention and concentration—as the ALJ noted. (R. 122, 470). In addition, the

ALJ expressly acknowledged the negative mental findings from Dr. Hong and the

hospitalization (R. 121-22), but found them inconsistent with other medical evidence

showing that Plaintiff was doing well. For example, from July 2015 to March 2016,

Plaintiff’s therapist routinely found her mental functioning to be mostly normal. (R. 121,

448, 450, 453-47, 640, 642-48). Those findings included Plaintiff’s consistently good

attention on each mental status examination performed after the January 2016

hospitalization. (R. 646-48). Plaintiff also presented with a normal mental status during

a November 2015 consultative internal medicine examination with Roopa Kari, M.D. (R.

122, 464). And Paula Karnick, APN, who provided Plaintiff with psychiatric treatment on

a handful of occasions from May to July 2016, noted normal concentration, and Plaintiff

consistently reported that her symptoms were “largely resolved as a result of taking




2       “The GAF score is a numeric scale of 0 through 100 used to assess severity of symptoms
and functional level.” Yurt v. Colvin, 758 F.3d 850, 853 n.2 (7th Cir. 2014) (citing Am. Psychiatric
Ass’n, Diagnostic and Statistical Manual of Mental Disorders (“DSM”) 32 (4th ed. text revision
2000)). In the Fifth Edition of the DSM, published in 2013, the American Psychiatric Association
“abandoned the GAF scale because of ‘its conceptual lack of clarity . . . and questionable
psychometrics in routine practice.’” Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (quoting
DSM 16 (5th ed. 2013)). “A GAF between 41 and 50 indicates ‘Serious symptoms (e.g., suicidal
ideation, severe obsessional rituals, frequent shop-lifting) OR any serious impairment in social,
occupational, or school functioning (e.g., no friends, unable to keep a job).’” Jelinek v. Astrue,
662 F.3d 805, 807 n.1 (7th Cir. 2011).

                                                 7
   Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 8 of 23 PageID #:1138




medications[.]” (R. 123-24, 674-80). Plaintiff fails to address this evidence or explain

how it supports more than mild limitations in concentration, persistence, or pace.

       More importantly, the ALJ adopted the restrictions set forth by two state agency

reviewing physicians designed specifically to address even moderate deficiencies in this

area. (R. 87, 102, 121-22). On November 18, 2015, Kirk Boyenga, Ph.D. found that:

Plaintiff was capable of performing simple tasks; her social skills were impaired, but

allowed settings with reduced interpersonal contact; her adaptation abilities were limited,

but allowed routine, repetitive tasks; and she could follow instructions and leave home

alone. (R. 90, 121-22). On March 11, 2016, Gayle Williamson, Psy.D. reached the same

conclusion, adding that Plaintiff was able to complete four to five step tasks with sufficient

pace/persistence and concentration within a normal work schedule. (R. 107-08, 122).

Consistent with these findings, the ALJ limited Plaintiff to: learning, understanding,

remembering, and carrying out simple, routine work tasks; not engaging in teamwork or

tandem tasks; and having only occasional brief and superficial interaction with coworkers

and the general public. (R. 119, 125). Plaintiff does not point to any physician who

imposed greater functional limitations, nor does she identify additional restrictions the ALJ

should have included in the RFC finding.

       Plaintiff instead complains that the state agency reviewing physicians’ opinions as

to her mental functioning were outdated and so unreliable. (Doc. 11, at 14-15). The ALJ

recognized that Drs. Boyenga and Williamson “gave their opinions in late 2015 and early

2016 respectively” but found them “still applicable since [Plaintiff’s] mental health did not

worsen since that time.” (R. 125). Both doctors rendered their opinions after Plaintiff’s

August to October 2015 treatment with Dr. Hong, and they noted his records assigning a



                                              8
   Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 9 of 23 PageID #:1139




GAF score of 50. (R. 87, 102-03). Dr. Williamson also gave her opinion after Plaintiff’s

January 2016 hospitalization, which she noted as well. (R. 102-03).

       As   discussed   above,    evidence       since   Plaintiff’s   hospitalization   showed

improvement in her mental functioning with further treatment. As the ALJ explained,

moreover, Drs. Boyenga and Williamson possessed “expertise in the field of psychiatry.”

(R. 125). In such circumstances, the ALJ did not err in giving these opinions “good weight”

and “substantial merit.” (Id.). See Sanders v. Astrue, 879 F. Supp. 2d 930, 940 (N.D. Ill.

2012) (“Where the record does not contain opinion evidence from a treating source, the

ALJ may give substantial weight to the state agency reviewing physician opinion

consistent with other medical evidence.”); see also SSR 96-6p, 1996 WL 374180, at *2

(“State agency medical and psychological consultants are highly qualified physicians and

psychologists who are experts in the evaluation of the medical issues in disability claims

under the [SSA].”).

       As for interacting with others, the ALJ found that Plaintiff has no more than

moderate limitation. (R. 118). Contrary to Plaintiff’s suggestion (Doc. 11, at 9), the ALJ

expressly acknowledged her claims that she was unable to leave her room most days,

had anxiety attacks, and could not be around other people. (R. 19-20, 25-27, 120, 262-

70). The ALJ also considered the treatment records that Plaintiff cites (Doc. 11, at 9),

which document: an emergency room visit for depression in October 2013, at which time

she was tearful; the January 2016 hospitalization, at which time she was very tearful; and

individual therapy sessions from July 2015 to March 2016, including mental status

examinations noting sad mood. (R. 120-22, 328-29, 448, 453-457, 469-471, 640, 642-

648). As discussed above, however, Plaintiff ignores records otherwise showing mostly



                                             9
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 10 of 23 PageID #:1140




normal mental status examinations and improvement with further treatment. She also

ignores the opinions from Drs. Boyenga and Williamson finding her capable of working in

settings with reduced interpersonal contact despite moderate limitations in interacting with

others. The ALJ incorporated these restrictions into the RFC finding by limiting Plaintiff

to: no teamwork or tandem tasks; and only occasional brief and superficial contact with

coworkers and the public. (R. 119, 121-22, 125).

       Plaintiff argues that the ALJ nonetheless erred in relying on her good rapport,

cooperation, and apparent comfort during medical appointments to support a moderate

finding in terms of interaction with others, speculating that she would not fare so well

outside of a “protected setting[.]” (Doc. 11, at 9). But no physician indicated that Plaintiff

needed a “protected” environment or required any additional functional restrictions in a

work setting. To the contrary, consistent with the RFC assessment, Plaintiff testified that

she had no difficulty interacting with authorities. (R. 48, 63-64).

       With respect to finding mild limitation as to understanding, remembering, or

applying information, the ALJ acknowledged Plaintiff’s reported difficulties remembering

things, completing tasks, and following instructions. (R. 118, 120). But the ALJ relied on

Plaintiff’s abilities to provide health information, describe her work history, and comply

with treatment, together with the fact that there was “no mention” of memory problems in

the record. (Id.). Plaintiff once again criticizes this finding as relying on “the false

equivalency of comparing abilities in a brief and safe context with limitations that would

certainly have a negative impact in a full time work environment.” (Doc. 11, at 9).

However, Plaintiff does not contest that she was able to engage in the activities listed,




                                             10
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 11 of 23 PageID #:1141




does not identify treatment records that documented memory deficits, and cites no

evidence of a greater degree of limitation.

       In the final area of adapting or managing oneself, the ALJ found Plaintiff

moderately limited because notwithstanding her depressed, anxious, and sad mood and

affect, she exhibited no problems controlling her temper, getting along with providers and

staff, and maintaining appropriate grooming and hygiene. (R. 118). Plaintiff dismisses

this finding, too, as “a false equivalency,” saying “the ‘apples’ simply cannot serve to

undermine the ‘oranges.’” (Doc. 11, at 10). Again, Plaintiff does not dispute that she was

able to behave as described and cites no evidence of a greater degree of limitation.

Moreover, the only physicians who weighed in on this issue, Drs. Boyenga and

Williamson, both agreed that Plaintiff’s limitations in this area still allow her to perform

routine, repetitive tasks. (R. 90, 107-08). The ALJ did not err in incorporating these

findings into the mental RFC determination.

       Plaintiff next insists that the mental RFC is flawed to the extent it provides that she

is able to sustain tasks in two-hour increments throughout the work day. (R. 119).

Specifically, Plaintiff argues that this restriction “appears to be invalid on its face,

particularly in light of vocational testimony that the individual would have to be on task at

least 90 to 95 per cent of a work day,” because the ALJ “did not specify how much time

would separate the two hour increments, or how Plaintiff would spend that time[.]” (Doc.

11, at 8, 13). The Commissioner concedes that “the ALJ did not provide further discussion

regarding this limitation,” but argues that “any error in this regard is harmless” because

“[c]ommon[ ]sense” suggests that this restriction “was consideration of the usual two

breaks and lunch time generally provided in most jobs, as this court has recognized.”



                                              11
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 12 of 23 PageID #:1142




(Doc. 18, at 8-9). By way of support, the Commissioner directs the Court to several cases

where the RFC finding specified “normal” breaks of two 15-minute breaks after two hours

of work and one 30-minute break mid-shift, or the VE testified that “customary” breaks

include two 15-minute breaks and one 30-minute lunch break. Carlota R.M. v. Saul, No.

18 C 2873, 2019 WL 3410222, at *1 (N.D. Ill. July 29, 2019); Jones v. Berryhill, No. 17 C

5646, 2018 WL 3827359, at *1 (N.D. Ill. Aug. 10, 2018); Daniel S. v. Saul, No. 18 C 5048,

2019 WL 3562661, at *4 n.13 (N.D. Ill. July 31, 2019); see also Jodi L. v. Berryhill, No. 17

C 50235, 2019 WL 354962, at *2 (N.D. Ill. Jan. 29, 2019).              Plaintiff rejects the

Commissioner’s theory, questioning why a restriction to two-hour increments would be

necessary if it simply represents ordinary breaks. (Doc. 19, at 1).

       The Court agrees that the ALJ should have articulated the basis for finding that

Plaintiff can work in two-hour increments, and made clear whether this was meant to

account for regular breaks. Nevertheless, any error the ALJ made in that regard was

harmless because no physician of record suggested that Plaintiff would be incapable of

focusing for two hours at a time. As discussed, the ALJ reasonably accepted the state

agency reviewers’ opinions that Plaintiff can sustain simple, routine, repetitive tasks

throughout a normal workday, and Plaintiff proffers no evidence supporting her claimed

need for more frequent breaks than once every two hours. See Spiva v. Astrue, 628 F.3d

346, 353 (7th Cir. 2010) (reaffirming that harmless error doctrine applies to social security

cases); McKinzey, 641 F.3d at 892 (“But administrative error may be harmless: we will

not remand a case to the ALJ for further specification where we are convinced that the

ALJ will reach the same result.”).




                                             12
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 13 of 23 PageID #:1143




        Plaintiff finally asserts that her “job history alone, with her work preclusive

absenteeism, suffices as demonstrable evidence that Plaintiff would be unable to sustain

even the most basic requirements of full time work.” (Doc. 11, at 10). Plaintiff worked as

an airline reservation agent from 1994 to the April 24, 2012 alleged onset date, at which

time her employment was terminated due to absenteeism. (R. 18-19, 32, 232, 251).

Plaintiff cites no authority holding that this Court may (or should) consider her history of

being absent from work in 2012 as evidence of persistent disabling functional limitations

in subsequent years where treatment records show her condition improved since her prior

employment was terminated.

        Viewing the record as a whole, the ALJ did not err in assessing Plaintiff’s mental

RFC, and the case need not be remanded for further consideration of that issue.

        B.     Physical RFC

        Plaintiff argues that the case must be reversed or remanded because the ALJ

erred in finding that she retains the physical RFC to frequently: use her bilateral upper

extremities and hands; and engage in gross and fine manipulation, meaning handling,

fingering, and feeling. (R. 119). Plaintiff contends that the record contains “substantial

evidence that this would be impossible,” namely, treatment records “document[ing] dire

and increasingly worsening findings in [her] bilateral upper extremities, particularly her

hands and wrists.” (Doc. 11, at 11-13). 3 The Court disagrees.




3       To the extent Plaintiff also vaguely suggests that “she would be unable to sustain the lifting
requirements or other upper extremity functions” (Doc. 11, at 13), she fails to separately develop
or support—and therefore waives—any such argument. See Crespo, 824 F.3d at 674. In any
event, the ALJ acknowledged her claimed “difficulty lifting objects due to arthritis in both hands.”
(R. 120, 262).

                                                 13
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 14 of 23 PageID #:1144




       In support of her argument, Plaintiff relies on treatment records regarding hand

and wrist problems in 2012 and from 2015 to 2017, but ignores other evidence showing

improvement in her symptoms following surgeries in December 2016 and April 2017. In

February 2012 (before the April 24, 2012 alleged onset date), EMG/NCS results revealed

electrodiagnostic evidence of left median mononeuropathy at the level of the wrist

involving the sensory fibers, consistent with mild left carpal tunnel syndrome. (R. 120,

392). On examination in July 2012 (after the alleged onset date), Plaintiff had tenderness

to palpation (“+TTP”) over the right medial epicondyle and pain with resisted wrist flexion.

(R. 120, 606).

       Despite these findings, Plaintiff did not receive further treatment for hand and wrist

pain for more than three years. (R. 380-85). On September 23, 2015, Plaintiff was

diagnosed again with carpal tunnel syndrome on the left, presumed on the right as well,

and she was prescribed medication and wrist splints. (R. 121, 384). In November 2015,

consultative examiner Dr. Kari noted tenderness in the thumbs near the “CMC” and

“MCP” joints as well as decreased sensation to pinprick in both hands, but she observed

that Plaintiff had normal grip strength, could make fists and oppose her fingers, and

displayed normal range of motion of the cervical spine. (R. 122, 464). Dr. Kari also noted

5/5 strength in both arms and normal range of motion of the shoulders, elbows, and wrists.

(R. 464). Dr. Kari diagnosed arthritis in the thumbs. (R. 122, 465). As of December

2015, Plaintiff was not undergoing physical therapy, and there was no plan to do so. (R.

122, 629).

       Plaintiff received treatment for primary osteoarthritis in both hands through early

February 2016, specifically including orthotics to limit thumb opposition, reduce



                                             14
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 15 of 23 PageID #:1145




associated pain, promote healing, and prevent degradation of symptoms. (R. 122, 626-

630). After that, she did not receive additional treatment for hand and wrist problems for

more than four months. On examination in late June 2016, Plaintiff had positive Tinel

sign of the wrists and pain in the base of the thumb, and she was diagnosed with

osteoarthritis of the basilar joint of the thumb and carpal tunnel syndrome. (R. 123, 742).

Later the same month, Plaintiff was seen for numbness and tingling in the upper

extremities, and she reported “N&P” in her fingers that radiated up her arm and neck

despite wearing wrist splints. (R. 123, 750). The examination was notable for positive

Tinel sign in both wrists, and Plaintiff was diagnosed with mild to moderate bilateral carpal

tunnel syndrome with dramatic sensory symptoms. (R. 123, 754-55). 4 On examination

in September 2016, Plaintiff again had positive Tinel sign of the wrists and pain in the

base of the thumb with restricted range of motion. (R. 123, 725).

        From October 2016 to May 2017, Plaintiff treated with orthopedic surgeon Charles

O’Laughlin, Jr., M.D. for bilateral wrist pain. (R. 123-24, 772-79). On examination in

October 2016, Dr. O’Laughlin observed good circulation, negative Allen’s test for both

wrists, positive Phalen’s test, increased numbness and tingling with 20 seconds of wrist

flexion, positive cubital tunnel flow elbow flexion test, numbness in both arms after 30

seconds of flexion, and a negative Tinel sign across the course of the ulnar nerve and

median nerve on both extremities. (R. 123, 772-773). Dr. O’Laughlin also noted that

Plaintiff appeared to have good strength, she did not display a lot of thenar atrophy, range


4        Plaintiff states that, at this time, an MRI of the cervical spine revealed cervical stenosis
(Doc. 11, at 12, citing R. 750, 754), but that is not what the record said. Rather, June 2016
treatment notes stated: “MRI C-Spine C6-7 DDD, cervical stenosis vs spinal cord deformity[.]” (R.
754). Prior treatment notes dated February 2012 included the same statement. (R. 392). As
such, it is not clear that an MRI was performed in June 2016 (or at another time) or that a diagnosis
of cervical stenosis was made.

                                                 15
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 16 of 23 PageID #:1146




of motion was very good in both wrists without crepitus, and the thumb moved pretty well.

(R. 773). He diagnosed bilateral carpal tunnel syndrome and bilateral cubital tunnel

syndrome of both elbows, and ordered x-rays of both wrists and EMG/NCV studies of

both upper extremities. (R. 123-24, 773).

       The EMG/NCV studies showed electrophysiological evidence of bilateral median

neuropathy across both wrists (characterized as carpal tunnel syndrome), moderate on

the left and mild on the right, and no evidence of cervical radiculopathy. (R. 124, 650-

51). The x-rays of the wrists showed a lot of arthritis at the base of the thumb. (R. 124,

774). On examination in November 2016, Dr. O’Laughlin noted a positive grind test as

well as limitation of abduction and adduction at the base of the thumb. (R. 124, 774).

       On December 7, 2016, Plaintiff underwent carpal tunnel release of the right wrist

and carpometacarpal arthroplasty of the right thumb. (R. 124, 788-789). On January 26,

2017, Dr. O’Laughlin noted that Plaintiff was “pleased with her early result but still ha[d]

a lot of healing to do” and prescribed physical therapy. (R. 775-77). Primary care

treatment notes on February 2, 2017 stated that Plaintiff was “doing very well” after the

surgery. (R. 711-16). And, on February 23, 2017, Dr. O’Laughlin noted that Plaintiff had

undergone therapy, had improved markedly, was happy with the results, could use the

hand comfortably, and could oppose all fingers to the thumb. (R. 124, 778). She received

weekly occupational therapy from February 2, 2017 to March 6, 2017, and, on discharge,

her response to therapy and progress toward established goals were both “[e]xcellent[.]”

(R. 870-901, 915-32).

       The following month, on April 14, 2017, Plaintiff underwent carpal tunnel release

of the left wrist and arthroplasty of the left thumb. (R. 124, 943-944). While the record



                                            16
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 17 of 23 PageID #:1147




contains no further treatment notes documenting her functioning after the April 2017

procedures, Plaintiff testified at the administrative hearing that she was able to knit for

longer periods of time and garden. (R. 22-23, 30, 33-39, 124). 5 She also agreed with the

ALJ that the surgeries were successful. (R. 34). Plaintiff additionally testified that she

had stopped baking and horseback riding because of the surgeries, but planned to

resume those activities. (R. 56-58).

        Plaintiff does not address any of the evidence of her improved functioning after the

surgeries. Nor does she explain how (if at all) this evidence supports her claims of

continued, disabling symptoms. Plaintiff also cites no other evidence to support any

additional functional limitations that the ALJ did not include in the physical RFC finding.

        For all of these reasons, the ALJ’s physical RFC determination is supported by

substantial evidence, and Plaintiff’s request to remand the case for further consideration

of this issue is denied.

        C.     Opinion Evidence

        Plaintiff next argues that the ALJ erred in weighing the opinion evidence of record.

In weighing a medical opinion, the ALJ evaluates its consistency with the record as a

whole. 20 C.F.R. § 404.1527(c)(4); see Sanders, 879 F. Supp. 2d at 940. Plaintiff first

objects that the ALJ accorded too little weight to the GAF score assigned by Dr. Hong.

(Doc. 11, at 14). She also contends that the ALJ gave too much weight to the opinion of

the state agency consultant regarding her physical functioning. (Id. at 15).

               1.     GAF Score




5       Although the ALJ stated that Plaintiff previously could not garden (R. 124), her testimony
indicated that she had done some gardening but not as well, or for as long, as she liked. (R. 35).

                                               17
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 18 of 23 PageID #:1148




       Plaintiff argues that the ALJ improperly “dismissed” the GAF score assigned by Dr.

Hong from August to October 2015. (Doc. 11, at 14). In fact, the ALJ addressed this

evidence in some detail and provided good reasons for finding that it was “of limited

value.” (R. 121, 125). “Courts have explained again and again that GAF scores do not

always reflect a psychiatrist’s assessment of the claimant’s functional capacity.” Stone v.

Colvin, No. 13 C 5171, 2015 WL 2265793, at *3 (N.D. Ill. May 13, 2015). “‘GAF scores

are intended to be used to make treatment decisions . . . not as a measure of the extent

of an individual’s disability.’” Id. (quoting Martinez v. Astrue, No. 09 C 3051, 2010 WL

1292491, at *9 (N.D. Ill. Mar. 29, 2010)). GAF scores measure both severity of symptoms

and functional level. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). Because the

final rating “always reflects the worse of the two, the score does not reflect the clinician’s

opinion of functional capacity.”     Id. (internal quotation omitted).      Accordingly, the

regulations and case law do not require an ALJ to make a disability determination based

solely on a claimant’s GAF score. Id.

       Consistent with the foregoing authority, the ALJ explained that the GAF score

represents a clinician’s subjective evaluation at a single point in time, provides no

indication of overall functioning over an extended period, is often determined during a

period of significant problems, and may vary between practitioners or from one time to

another. (R. 124-25). The Court finds no error in this analysis. Significantly, Plaintiff

cites no other evidence to support additional functional limitations that the ALJ did not

include in the mental RFC determination.

              2.     Physical RFC Opinion




                                             18
    Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 19 of 23 PageID #:1149




        Turning to the physical RFC, Calixto Aquino, M.D. opined on March 14, 2016 that

Plaintiff: could lift and carry 50 pounds occasionally and 25 pounds frequently; could

stand, walk, and sit for about six hours in an eight-hour workday; was unlimited with

respect to pushing and pulling; could occasionally climb ramps, stairs, ladders, ropes,

and scaffolds; was unlimited with respect to balancing; could frequently stoop, kneel,

crouch, and crawl; had no manipulative, visual, or communicative limitations; and needed

to avoid concentrated exposure to fumes, odors, dusts, gases, and poor ventilation. (R.

104-06, 122-23). 6 The ALJ accorded this opinion “some weight with greater weight being

given to the fact that he finds [Plaintiff] has a reduced [RFC] due to her physical

impairments and must avoid concentrated exposure to fumes, odors, dusts, gases, and

poor ventilation.” (R. 125). The ALJ otherwise gave the opinion “lesser weight” because,

based on the medical evidence, Plaintiff was more restricted due to degenerative disc

disease, arthritis, and carpal tunnel syndrome than Dr. Aquino indicated. (Id.). The ALJ

concluded that Dr. Aquino’s opinion nevertheless “contribute[d] to the overall narrative”

that Plaintiff was not disabled. (Id.).

        Plaintiff questions the “reliability” of an opinion “deemed to be so off the mark

regarding a majority of [her] physical limitations.” (Doc. 11, at 15). This is not a fair

characterization of Dr. Aquino’s opinion or the ALJ’s assessment of it. The ALJ set forth

why she accepted portions of this opinion but nonetheless found Plaintiff more limited

than the doctor suggested. As the Seventh Circuit has explained, “ . . . an ALJ must

consider the entire record, but the ALJ is not required to rely entirely on a particular


6      The ALJ indicated that Dr. Aquino restricted Plaintiff to occasionally lifting and carrying 15
(as opposed to 50) pounds, and failed to mention the 25-pound limitation for frequent lifting and
carrying, but otherwise correctly conveyed the restrictions. (R. 122).

                                                 19
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 20 of 23 PageID #:1150




physician’s opinion . . . . ” Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007). The

ALJ—not a physician—is responsible for constructing the RFC assessment, and the ALJ

must do so with “a proper medical ground” and explain how she reached her conclusions.

See Amey, 2012 WL 366522, at *13. Here, the ALJ did so. Notably, Plaintiff cites no

contrary opinion or other evidence that supports additional functional limitations that the

ALJ did not include in the physical RFC determination. Plaintiff’s request to remand the

case for further consideration of this opinion concerning her physical RFC is denied.

       D.      Subjective Statements

       Plaintiff finally challenges the ALJ’s assessment of her subjective symptom

allegations.   (Doc. 11, at 13-14).    The regulations describe a two-step process for

evaluating a claimant’s own description of her impairments.          SSR 16-3p, 2017 WL

5180304, at *2. First, the ALJ “must consider whether there is an underlying medically

determinable physical or mental impairment(s) that could reasonably be expected to

produce the individual’s symptoms, such as pain.” Id. at *3. Second, if there is such an

impairment, the ALJ must “evaluate the intensity and persistence of those symptoms to

determine the extent to which the symptoms limit an individual’s ability to perform work-

related activities . . . . ” Id. In evaluating a claimant’s symptoms, “an ALJ must consider

several factors, including the claimant’s daily activities, her level of pain or symptoms,

aggravating factors, medication, treatment, and limitations . . . and justify the finding with

specific reasons.” Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).

       The Court gives the ALJ’s assessment of a claimant’s subjective symptom

allegations “special deference and will overturn it only if it is patently wrong.” Summers

v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017) (internal quotations omitted); Burmester v.



                                             20
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 21 of 23 PageID #:1151




Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). A reviewing court should rarely disturb a

subjective symptom assessment, as it lacks “the opportunity to observe the claimant

testifying.” Sims v. Barnhart, 442 F.3d 536, 538 (7th Cir. 2006). The claimant bears the

burden of showing that an ALJ’s subjective symptom evaluation is patently wrong. See

Horr v. Berryhill, 743 Fed. Appx. 16, 20 (7th Cir. 2018).

       Plaintiff claimed that she had problems leaving her room most days; suffered from

anxiety attacks; could not be around other people; and had deficits in memory,

concentration, completing tasks, following instructions, and getting along with others. (R.

18-20, 24-27, 32, 119, 262, 267). She also said that she had difficulty lifting objects due

to arthritis in her hands. (R. 119, 262, 267). In discounting Plaintiff’s statements about

her mental and physical health problems, the ALJ first noted that she received “essentially

routine and/or conservative treatment[.]” (R. 124).

       With regard to Plaintiff’s mental impairments, the ALJ found it significant that she

had only one in-patient psychiatric hospitalization in January 2016 (and none since that

date), and she routinely reported to her psychiatrist, Karnick, that her mental health

symptoms were largely resolved as a result of taking medications. (R. 124, 674-77).

Plaintiff’s speculation that the ALJ somehow decided “she must be cured” finds no support

in the record. (Doc. 11, at 13-14). The ALJ acknowledged that Plaintiff had deficits in

mental functioning, but not to an extent that would preclude work. (R. 124). Plaintiff does

not dispute that she had no additional psychiatric hospitalizations after January 2016 and

then consistently reported improvement with medication. (R. 123-24).

       As for Plaintiff’s physical impairments, the ALJ stressed that after she had surgery

on both wrists and thumbs, the medical evidence showed substantial improvement. (R.



                                            21
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 22 of 23 PageID #:1152




124). For example, in late February 2017, Dr. O’Laughlin noted that after undergoing

right-hand surgeries, Plaintiff had improved markedly, was happy with the results, could

use the hand comfortably, and could oppose all fingers to the thumb. (R. 124, 778). And

after also undergoing left-hand surgeries, Plaintiff testified that she was able to knit for

longer periods of time and garden. (R. 22-23, 30, 33-39, 124). On this record, there is

no merit to Plaintiff’s claim that the ALJ simply disregarded the surgeries as “irrelevant.”

(Doc. 11, at 14). The ALJ acknowledged that Plaintiff had deficits in physical functioning,

but not to an extent that would preclude work. (R. 124). Plaintiff does not dispute that

her condition improved after the surgeries, and she cites no contrary evidence supporting

her claims of disabling wrist and hand limitations. (R. 124).

       The ALJ also explained that notwithstanding occasional exacerbations, Plaintiff’s

COPD and asthma were well controlled with medication. (R. 124). Contrary to Plaintiff’s

assertion, this does not reflect “a leap of logic that is unexplained and inexplicable.” (Doc.

11, at 14). The ALJ relied on specific medical evidence to support her conclusion,

including: on examination in December 2014, Plaintiff’s lung auscultation revealed mild

wheezing, and she was diagnosed with COPD and prescribed medications; on

examination in April 2015, Plaintiff was in no respiratory distress, had normal respiratory

rate and effort, had no accessory muscle use, and her breath sounds were clear to

auscultation bilaterally; in November 2015, Plaintiff told consultative examiner Dr. Kari

that she experienced shortness of breath when outdoors but inhalers helped; in

September and October 2016, pulmonary examinations were normal; and, as of February

2017, there was “little difference” in her “overall condition[.]” (R. 121-23, 417, 423, 463,

711, 714-15, 720, 730).      Consistent with this assessment, treatment records after



                                             22
  Case: 1:19-cv-01287 Document #: 25 Filed: 03/04/21 Page 23 of 23 PageID #:1153




December 2014 consistently documented completely normal pulmonary exams and

stated that Plaintiff’s condition was stable and controlled with (“c/w”) medication. (R. 407-

08, 417, 422, 500, 505, 510-11, 517, 523, 711, 714-16, 720, 725, 730, 736, 742, 747).

And Plaintiff testified that her COPD did not cause limitations if she took medication. (R.

61). She does not dispute that her breathing problems were managed with medication

and cites no contrary evidence.

       An ALJ’s credibility assessment “need not be perfect; it just can’t be patently

wrong.” Dawson v. Colvin, No. 11 C 6671, 2014 WL 1392974, at *10 (N.D. Ill. Apr. 10,

2014) (citing Schreiber v. Colvin, 519 Fed. Appx. 951, 961 (7th Cir. 2013)). And “[a]s the

Supreme Court observed fairly recently, substantial evidence is not a high standard, and

requires only evidence that ‘a reasonable mind might accept as adequate.’” Richard C.

v. Saul, No. 19 C 50013, 2020 WL 1139244, at *5 (N.D. Ill. Mar. 9, 2020) (quoting Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019)). Viewing the record as a whole, the ALJ

provided several valid reasons for discounting Plaintiff’s complaints of disabling

symptoms, and substantial evidence supports that decision.

                                      CONCLUSION

       For the reasons stated above, Plaintiff’s request to reverse or remand the ALJ’s

decision is denied, and the Commissioner’s request to affirm the ALJ’s decision is

granted. The Clerk is directed to enter judgment in favor of the Commissioner.

                                              ENTER:



Dated: March 4, 2021                          ____________________________
                                              SHEILA FINNEGAN
                                              United States Magistrate Judge




                                             23
